Citation Nr: 0214658	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a heart disorder.

(The issue of entitlement to service connection for a heart 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Daughter, Appellant's Son



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to October 
1943.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO) which denied the benefit sought on 
appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a heart disorder, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In a BVA decision, dated November 1975, the Board denied 
service connection for a rheumatic heart disease.

3.  The evidence associated with the claims file subsequent 
to the Board's November 1975 decision is new, and so 
significant that it must be considered in decide fairly the 
merits of the claim for service connection for a heart 
disorder.


CONCLUSIONS OF LAW

1.  The Board's November 1975 decision, denying entitlement 
to service connection for rheumatic heart disease, is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.1100, 20.1104 (2001).

2.  The evidence associated with the veteran's claims file 
subsequent to the Board's November 1975 decision is new and 
material, and the requirements to reopen the veteran's claim 
of entitlement to service connection for a heart disorder 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a heart 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The veteran's claim 
of entitlement to service connection for a heart disorder was 
last considered in a November 1975 decision by the Board.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision, 
statement of the case, and supplemental statement of the case 
issued in connection with the veteran's appeal, as well as 
additional correspondence to the veteran, have notified him 
of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  Under 
the circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained and the veteran was 
afforded a hearing before the undersigned Board member.  The 
Board also notes that the veteran's original claims file was 
lost, and that reconstruction of his claims file was 
undertaken.  In this regard, the Board notes that private 
medical records and statements associated with a November 
1975 Board decision were submitted by the veteran, as was a 
copy of the 1975 Board decision.  The Board observes that the 
1975 decision provides a detailed procedural history and 
recitation of the evidence of record at that time.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this appeal.  
Thus, the obligation that the RO provide the claimant with 
any notice about how the responsibilities are divided between 
VA and the claimant in obtaining evidence is now moot.  As 
such, the Board finds that the duty to assist and notify has 
been satisfied and the case is ready for appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See 
also VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747) (1992). 

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. 
§ 7103(a) (West 1991); 38 C.F.R. § 20.1100(a) (2001).  When 
the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104 (2001).  Once 
the Board's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001).  In this case, the appellant did not file a 
motion for reconsideration or an appeal to the United States 
Court of Appeals for Veterans Claims.  Therefore, the Board's 
March 1998 decision is final and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 5108 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.104 (a), 3.156, 20.1100, 
20.1104 (2001).  However, if new and material evidence is 
presented or secured with regard to a claim which was 
disallowed, the Board must reopen the claim and review the 
former disposition of the claim.  See 38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.156, 
20.1105 (2001). 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (2001).  The first step 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Black's Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new," 
and not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a) (2001). The final step 
of the analysis is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does 
not mean that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge 155 
F.3d at 1363.  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of these tests are satisfied, the claim must 
be reopened.
 
According to the November 1975 Board decision, the veteran's 
claim for service connection for a heart disorder was first 
filed in October 1950, and was denied by the RO.  
Unfortunately, a copy of this rating decision is not 
associated with the veteran's reconstructed claims file.  
With regard to the November 1975 Board decision, the 
veteran's claim for service connection was denied on the 
basis that medical records showed complaints of exertional 
dyspnea and fatigue prior to the veteran's service, minimal 
findings in service consistent with the nature of the 
veteran's preexisting disability, and recent findings of 
arrhythmia associated with rheumatic heart disease, but did 
not demonstrate an increase in any symptomatology preceding 
the veteran's brief period of service.  The Board also noted 
that a private medical record associated with the veteran's 
claims file provided an opinion as to possible aggravation of 
the veteran's preexisting disorder based on a history as 
provided by the veteran, and not medical evidence.

Additional evidence regarding the veteran's heart disorder 
has been associated with the claims file subsequent to the 
November 1975 Board decision.  This evidence  includes a 
December 1999 VA examination report and May 1998, July 1999, 
and April 2002 private medical records. 

The May 1998 private medical record from J.F. Burke, M.D. 
states that the veteran had mitral stenosis with left 
ventricular dysfunction in 1982, "possibly due to his 
rheumatic heart condition and concomitant coronary artery 
disease," and underwent mitral valve replacement and 
coronary artery bypass surgery in 1992.  Dr. Burke also 
opined that it was possible that the veteran had 
"significant cardiac involvement with the rheumatic fever 
that he had experienced at a younger age" while the veteran 
was in service.

July 1999 radiology reports from Lankenau Hospital indicate 
that the veteran had a history of shortness of breath.  A 
chest x-ray showed an enlarged heart and changes of a prior 
mitral valve replacement, without significant congestive 
heart failure.  The diagnosis was cardiomegaly without active 
pulmonary disease.  An echocardiogram showed a normal left 
ventricle size and systolic function, but with abnormal 
septal motion; mechanical mitral valve prosthesis without 
abnormalities; biatrial enlargement; and moderate tricuspid 
regurgitation.

The December 1999 VA examination report indicates that the 
veteran currently experiences shortness of breath, without 
chest pain or syncope and that the veteran had been diagnosed 
with mitral valve replacement by history, a history of 
hypertension, atrial fibrillation, moderate tricuspid 
regurgitation, pulmonary hypertension, and anemia.  

The April 2002 letter from Dr. Burke states that he had been 
treating the veteran since July 1982 and that he was of the 
opinion that "any physical exertion, including that which 
[the veteran] experienced with his service training, would 
have aggravated his cardiac condition of rheumatic heart 
disease."

In addition, the veteran was afforded a hearing before the 
undersigned Board member in April 2002.  According to the 
transcript, the veteran testified that he had rheumatic fever 
as a youth, and that he tired easily prior to entering the 
military.  He stated that he was supposed to be on limited 
duty due to his heart disorder, but that his efforts to limit 
his activities were ignored by the sergeant.  He reported 
that he was hospitalized for 43 days after his six-week 
training period after having problems with shortness of 
breath.  He also testified that doctors had seen him for his 
disorder since his discharge from the service.

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
heart disorder.  The evidence, and in particular, the 
statements of Dr. Burke, are both new and material evidence 
in this case.  The evidence not only supports the veteran's 
contention that his heart disorder was aggravated by the 
veteran's service, but Dr. Burke provided an opinion as to 
the etiology of the veteran's current heart disorder and 
indicated that the veteran's service may have aggravated the 
veteran's cardiac symptoms resulting from the veteran's 
rheumatic fever.  The Board finds that the evidence is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the Board finds that the veteran submitted new and material 
evidence, and that his claim must be reopened.

Having reopened the veteran's claim, the Board has determined 
that additional development, as set forth in the Introduction 
above, is necessary.  As such, prior to issuing a decision on 
the merits of the veteran's reopened claim for service 
connection for a heart disorder, the Board will develop 
additional medical evidence.  When the development is 
completed, the Board will provide notice of the development, 
permit the veteran to respond, and then prepare a separate 
decision addressing the issue of service connection for a 
heart disorder on the merits.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a heart disorder is reopened; to 
this extent only, the appeal is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

